        Case 1:17-cv-00916-RA-BCM Document 180 Filed 04/14/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK                                        4/14/20


 In re Global Brokerage, Inc. f/k/a FXCM, Inc. Master File No. 1:17-cv-00916-RA-BCM
 Securities Litigation
                                               CLASS ACTION

                                                     STIPULATION AND [PROPOSED]
                                                     ORDER EXTENDING THE BRIEFING
                                                     SCHEDULE FOR PLAINTIFFS’
 This Document Relates To: All Actions               AMENDED MOTION FOR CLASS
                                                     CERTIFICATION

        This Stipulation is entered into between Lead Plaintiffs 683 Capital Partners, LP and

Shipco Transport Inc. (“Shipco”) and Movant E-Global Trade and Finance Group, Inc.

(collectively, “Plaintiffs”) and Defendants Global Brokerage, Inc. f/k/a FXCM, Inc., Dror Niv, and

William Ahdout (collectively, “Defendants”).

        WHEREAS, as discussed during the status conference with the Court on April 13, 2020,

Shipco’s corporate representative will be unable to sit for his deposition as scheduled on April 16,

2020 due to urgent developments affecting Shipco’s shipping business in the wake of the COVID-

19 pandemic;

        WHEREAS, Shipco’s corporate representative expects to make himself available for

Shipco’s deposition by no later than May 22, 2020;

        WHEREAS, Plaintiffs filed their Amended Motion for Class Certification and

Appointment of Class Representative and Class Counsel (“Amended Motion”) on April 9, 2020;

        WHEREAS, Defendants’ deadline to file their opposition to the Amended Motion is May

8, 2020, and Plaintiffs’ deadline to file their reply in support of the Amended Motion is June 22,

2020;




                                                 1
      Case 1:17-cv-00916-RA-BCM Document 180 Filed 04/14/20 Page 2 of 3



       WHEREAS, on February 28, 2020, the parties requested an extension of the briefing

deadlines related to the Amended Motion, which was granted by the Court on March 2, 2020;

       WHEREAS, on April 2, 2020, the parties requested a second extension of the briefing

deadlines related to the Amended Motion, which was granted by the Court on April 6, 2020;

       IT IS HEREBY STIPULATED AND AGREED by the undersigned that Defendants’

deadline to oppose the Amended Motion is extended to June 12, 2020, and Plaintiffs’ deadline to

file their reply in support of their Amended Motion is extended to July 27, 2020.

 THE ROSEN LAW FIRM, P.A.                                   KING & SPALDING LLP

 /s/ Joshua Baker                                           /s/ Paul R. Bessette
 Phillip Kim                                                Paul R. Bessette
 Laurence M. Rosen                                          Israel Dahan
 Joshua Baker                                               1185 Avenue of the Americas
 275 Madison Avenue, 40th Floor                             New York, New York 10036-2601
 New York, New York 10016                                   Tel: (212) 556.2100
 Telephone: (212) 686-1060                                  Fax: (212) 556.2200
 Fax: (212) 202-3827
 Email: pkim@rosenlegal.com                                 Rebecca Matsumura, pro hac vice
 Email: lrosen@rosenlegal.com                               500 W. 2nd Street Suite 1800
 Email: jbaker@rosenlegal.com                               Austin, Texas 78701
                                                            Tel: (512) 457.2000
 Lead Counsel for Lead Plaintiffs                           Fax: (512) 457.2100

 WOLF HALDENSTEIN ADLER                                     Attorneys for Defendants
 FREEMAN & HERZ LLP
 Matthew M. Guiney
 270 Madison Avenue
 New York, NY 10016
 Tel: (212) 545-4600
 Email: guiney@whafh.com

 Additional Counsel




                                                2
      Case 1:17-cv-00916-RA-BCM Document 180 Filed 04/14/20 Page 3 of 3



SO ORDERED, on this ___          April
                     14 day of _____________________, 2020


                                  No further extensions absent compelling circumstances.

Barbara C. Moses
United States Magistrate Judge




                                         3
